Per Curiam.

The respondent was admitted to practice as an attorney and counselor at law in the State of Néw York on July 1,1927, in the second judicial department, and has practiced as such attorney since his admission.
As appears from Exhibit “ A ” attached to the petition, respondent was indicted by the Grand Jury, New York County, on June 19, 1944, for the crime of grand larceny, first degree. On October 18, 1944, he pleaded guilty of that crime which is a felony.
Pursuant to subdivision 3 of section 88 and section 477 of the Judiciary Law, therefore, he should be disbarred.
Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ., concur.
Respondent disbarred.